DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-8 and 18-20) in the reply filed on 6/28/22 is acknowledged.  The traversal is on the ground(s) that there is no burden to examine both Inventions I and II because of similarities between the claims.  This is not found persuasive because while there may be some common claim features between the Inventions at the present time, the nature and scope of possible claim amendments within the prosecution future is unclear.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/24/21 and 1/18/22.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacob et al. (U.S. 2018/0026096 A1; “Jacob”).
Regarding claim 1, Jacob discloses:
Forming one or more trenches in a substrate ([0022]-[0023]); and 
Growing a gallium nitride (GaN) epitaxial layer in the one or more trenches ([0030]).
Regarding claim 2, Jacob discloses the substrate comprises a silicon substrate ([0022]).
Regarding claim 3, Jacob discloses the one or more trenches are non-contiguous trenches ([0024]).
Regarding claim 4, Jacob discloses the one or more trenches include a plurality of trenches ([0024]); and wherein growing the GaN epitaxial layer comprises: growing a respective portion of the GaN epitaxial layer in each of the plurality of trenches ([0030]).
Regarding claim 5, Jacob discloses at least two or more portions of the GaN epitaxial layer are non-contiguous portions ([0024], [0030]).
Regarding claim 6, Jacob discloses forming the one or more trenches comprises: forming the one or more trenches based on one or more parameters, wherein the one or more parameters are based on at least one of: a diameter of the substrate, a thickness of the substrate, or a thickness of the GaN epitaxial layer to be grown ([0024]).
Regarding claim 7, Jacob discloses forming the one or more trenches comprises: forming the one or more trenches based on one or more parameters, wherein the one or more parameters comprise at least one of: a depth of the one or more trenches, or a width of the one or more trenches ([0024]-[0025]).
Regarding claim 8, Jacob discloses forming the one or more trenches comprises: forming a first subset of the one or more trenches (25a, Fig. 2) based on a first set of parameters (C” depth, Fig. 2); and forming a second subset (25b, Fig. 2) of the one or more trenches based on a second set of parameters (C”+x1 depth, Fig. 2) ([0025]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (U.S. 2014/0015003; “Koo”) in view of Aitken et al. (U.S. 2005/0263850 A1; “Aitken”).
Regarding claims 18-19, Koo discloses a method, comprising: 
Forming a photoresist layer over a substrate ([0044]); 
Exposing the photoresist layer to form a pattern in the photoresist layer ([0044]); 
Performing, using the pattern in the photoresist layer, a wet chemical etch of the substrate to form a plurality of trenches (111, Fig. 3) in the substrate (110, Fig. 3) ([0044]); and 
Forming a [polysilicon] layer (140, Fig. 6) in the plurality of trenches ([0047]). 
Yet, Koo does not disclose the layer is formed by epitaxial growth.  However, Aitken discloses forming a [polysilicon] layer in a plurality of trenches by molecular beam epitaxy (MBE) ([0020]).  This has the advantage of forming the layer with high purity.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Koo with filling the trenches by epitaxial growth via MBE, as taught by Aitken, so as to form a high purity layer within the plurality of trenches.
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (U.S. 2014/0015003; “Koo”) in view of Erlesand (EP 2 700 093 B1; published 1/13/16).
Regarding claims 18 and 20, Koo discloses a method, comprising: 
Forming a photoresist layer over a substrate ([0044]); 
Exposing the photoresist layer to form a pattern in the photoresist layer ([0044]); 
Performing, using the pattern in the photoresist layer, a wet chemical etch of the substrate to form a plurality of trenches (111, Fig. 3) in the substrate (110, Fig. 3) ([0044]); and 
Forming a [polysilicon] layer (140, Fig. 6) in the plurality of trenches ([0047]). 
Yet, Koo does not disclose the layer is formed by epitaxial growth.  However, Erlesand discloses forming a [polysilicon] layer in a plurality of trenches by metal organic chemical vapor deposition (MOCVD) ([0041]).  Metal organic chemical vapor deposition (MOCVD) has the advantage of high throughput.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Koo with filling the trenches by epitaxial growth via MOCVD, as taught by Erlesand, so as to increase processing throughput.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                         7/21/2022